TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2020



                                     NO. 03-19-00542-CV


                                 Wendi Mae Davidson, Appellant

                                              v.

                 Judy Kay Davidson and Robert Lloyd Davidson, Appellees




     APPEAL FROM THE 51ST DISTRICT COURT OF TOM GREEN COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on December 23, 2019. Having

reviewed the record, the Court holds that Wendi Mae Davidson has not prosecuted her appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.